DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  	Claim 1, lines 35-37 should be corrected as follows, “… the roller which is engaged with the second cam groove is positioned in the second cam groove at an end [[the side]] of the second cam groove opposite the drive unit.”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 32-34 recite, “the drive shaft and the rod are arranged opposite to each other across the slider in the axial direction, and the first and second cam grooves are inclined in the same direction with respect to a vertical plane…” As currently written, the recitation of “a vertical plane” is not defined relative to “the axial direction.” It is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP2014205151) in view of JP60-25305, herein referred to as JP305, and further in view of Yoshikazu (JP2005-246410), as evidenced by Kakizaki et al (JP60040621), herein referred to as Kakizaki. 
	Regarding Claim 1, Asai discloses a punching device comprising; 	a body (12);
	a drive unit (18) having a drive shaft (68) disposed in the body (12) and which is displaced in an axial direction (the longitudinal axis of the drive shaft, 68);
	a rod (punch rod 16) disposed to move at an angle with respect to the axial direction in which the drive shaft is displaced, and which is disposed displaceably with respect to the body (fig. 1 and fig. 4); and
	a driving force transmission mechanism (20) having a slider (i.e. cam block, 34) displaceable by the drive shaft (68) which is attached on one side of the direction of displacement of the slider, wherein the slider (34) is displaceable in a direction substantially perpendicular to an axial direction of the rod (figs. 1 and 4), and which 
	wherein the slider (34) includes:
	a cam groove (102), which is formed on another end side of the direction of displacement of the slider from the drive shaft, and with which a roller (104) extending linearly and provided at an end portion of the rod (16) engages, the cam groove being inclined with respect to the axial direction of the drive shaft, wherein the cam groove converts a transmission direction of the driving force (from the drive shaft (68) into the substantially perpendicular direction (of the rod, 16); 
	the cam groove includes a second groove portion (114) inclined with respect to the direction of displacement of the slider, and a first groove portion (112) joined to the second groove portion (114) and having an smaller angle of inclination (Ɵ1) than the second groove portion (with angle of inclination Ɵ2) to define a force boosting mechanism that boosts the force of the drive unit transmitted to the rod (Asai translation, paragraph 0049, lines 4-10); and	a low friction bearing (i.e. “thin plate-shaped bearing member 108,” as per paragraph 0038 of the translation of Asai) on a surface of the slider (34) facing the body (12) so as to be between a surface of the slider (34) and the body (12), as shown in fig. 2, wherein the low friction bearing (108) is provided in alignment with the drive shaft in the axial direction (the low friction bearing is aligned parallel to the longitudinal axis of  In paragraph 0038, lines 2-4 of the translation of the Asai document, provided as Non-Patent Literature on February 5, 2021, Asai states, “[i]n this bearing member 108, for example, a material having a low coefficient of friction or a lubricant is applied to the surface, and the cam block 34 is smoothly guided along the bottom wall surface of the housing hole 32.”	● Asai fails to disclose the rod (punch rod 16) disposed to move in parallel with a direction in which the drive shaft is displaced, 	wherein the slider (34) of the driving force transmission mechanism (20) is displaceable in a direction substantially perpendicular to the axial direction of the drive shaft, and which transmits to the rod (punch rod 16) through the slider (34) a driving force output by the drive unit (68);	wherein the slider includes two cam grooves such that:	the first of the two cam grooves is a first cam groove, which is formed on one end side of a direction of displacement of the slider, and with which a roller extending linearly and provided at an end portion of the drive shaft engages, the first cam groove being inclined with respect to the axial direction of the drive shaft, wherein the first cam groove converts a transmission direction of the driving force into the substantially perpendicular direction; and
	the second of the two cam grooves is a second cam groove, which is formed on another end side of the direction of displacement of the slider, and with which a roller provided at an end portion of the rod engages, the second cam groove being inclined with respect to the axial direction of displacement of the drive shaft,	wherein 	the second cam groove includes a second groove portion inclined with respect 
	However, the following references teach features that are pertinent to these claimed elements in the prior art:	● JP305 teaches it is known in the art of punches to provide a body (3, 4, 9), a driving unit (1, 2) having a driving element (15) which is displaced in an axial direction (after initial formation of workpiece (8) between convex male surface (2) and concave female die (4), punch (3) begins to move upward away from bottom part (1), such that cam member (i.e. drive element, 15) moves downwardly relative to middle cam (12; i.e. slider)), a rod (10, 10c) disposed to move in parallel with the axial direction in which the 
    PNG
    media_image1.png
    534
    751
    media_image1.png
    Greyscale
	● Yoshikazu (JP2005-246410) teaches it is known in the art of force transmission in punches to provide a drive shaft (7; axially moving drive portion attached to ram, 2) that moves axially and engages a force transmission mechanism formed by a slider (5) with a cam groove (9), wherein the cam groove is inclined with respect to the axial direction of the drive shaft (fig. 5), wherein a roller (8) positioned on an end portion on the drive shaft engages a cam surface of the cam groove (9) to transfer force from the drive shaft in a direction substantially perpendicular to the direction of the drive shaft to actuate a punch (6), as shown in figs. 5 and 6. The use of a roller on the end of a driving member to engage a cam on a driven sliding member (Yoshikazu, figs. 5 and 6) is shown to be a well-known alternative to sliding cam surfaces (Yoshikazu, fig. 8, driving element 13 and driven sliding element 5) to transmit a pressing force in a direction perpendicular to the initial pressing force.	According to this teaching, it is obvious to one having an ordinary skill in the art to utilize a first cam groove provided on a first side of the slider opposite from the second cam groove of Asai, wherein the first cam groove is inclined at an angle with the same general orientation as the second cam groove, and the input drive unit is provided with a drive shaft having a roller provided on the end thereof to slide within the first cam groove, and the drive shaft is actuated in an axial direction parallel to the axial direction of the rod. The resulting structure is formed such that when the rod is moved in the axial direction by the driving force from the drive unit, roller which is engaged with the first cam groove is positioned in the first cam groove at an end of the first cam groove opposite an end of the first cam groove closest to the drive unit (Yoshikazu, fig. 6), and the roller which is engaged with the second cam groove is positioned in the second cam groove at an end of the second cam groove opposite the drive unit (Asai, fig. 4). Note: in view of the modification, the slider of the modified punching device of Asai has a first and second cam groove, as set forth above, wherein fig. 6 of Yoshikazu and fig. 4 of Asai indicate the position of respective rollers in their respective cam groove at the designated position, as required by the claim.	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Asai with the teaching of JP305 and Yoshikazu such that a first cam groove with a corresponding inclined section is provided within slide of Asai on one end side of the slider which is inclined in the same direction as the first cam groove of Asai (102) with respect to the direction of the displacement of the in order to provide a more compact device, wherein the drive shaft and the punch rod both move in directions that are parallel to one another (generally suggested by JP305), enabling the device to be used in punching applications with special limitations, as evidenced by Kakizaki (JP60040621) a similar punching device which teaches utilizing a single redirection of transmission force (Kakizaki, fig. 1, or multiple redirections of force transmission (Kakizaki, fig. 3), are suitable alternatives for one another given workspace constraints and work piece punching requirements. 	Examiner notes the following:	● As modified, the low friction bearing (i.e. “thin plate-shaped bearing member 108,” as per paragraph 0038 of the translation of Asai) which is provided between a surface of the slider (34) that is opposite the drive shaft in the axial direction and the body (12), as shown in fig. 2, is provided in alignment with the drive shaft (provided by Yoshikazu as described in the modification set forth above) in the axial direction because the low friction bearing covers the entire surface of the slider that is in contact with the body.
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 	Applicant argues on page 6, lines 6-11, “none of the prior art teaches or suggests the provision of the claimed low friction bearing for the slider in Asai. Indeed, the slider in JP ‘305 would have no need for such a bearing, and would not teach or suggest it, since the lower surface of the slider in JP ‘305, in vertical alignment with the force applied by the inclined surface 15d (applied along the direction of line “A” in the annotated detail below), is not supported by a body surface. The present claims are therefore believed to define over this prior art.”	Examiner respectfully disagrees. Asai provides a low friction bearing (i.e. “thin-plate shaped bear member 108”) on the surface of the slider facing the side of the body from which the rod axially protrudes. This feature is described in the Non-Patent Literature associated with the Non-Final Office Action dated February, 5, 2021. As modified in the rejection set forth above, the drive unit of Asai is mounted perpendicular to the slider, such that the low friction surface (Asai 108) is provided between a surface of the slider that is opposite the drive shaft in the axial direction, wherein the low friction bearing is provided in alignment with the drive shaft in the axial direction.	Additionally, the JP ‘305 reference is not being modified, nor was this reference . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Ruf et al (US Patent 3,940,852) discloses a nibbling device (fig. 4) with a body (59), a drive unit having a drive shaft (57) disposed within the body and which is displaced in an axial direction, a rod (67) disposed to move in parallel with the axial direction in which the drive shaft is displaced, and which is disposed displaceably with respect to the body, and a drive force transmission with a rotatable crank (61, 62) which is similar to the slider of the claimed invention, wherein the distance of the eccentric shaft (76) (which connects the drive shaft to the rotatable crank) from the pivot of the rotatable crank is larger than the distance of the eccentric shaft (66) (which connected the rotatable crank to the rod upon which the tool is mounted), thereby increasing the force applied to the rod.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 7, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724